Allowable Subject Matter
2.	1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending region, the first organic material layer is apart from a via layer in the first area and in the second area” in combination with other limitations as a whole.

For claim 4, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending region, the first organic material layer is apart from a via layer in the first area and in the second area” in combination with other limitations as a whole.

For claim 5, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending region, the first organic material layer is apart from a via layer in the first area and in the second area” in combination with other limitations as a whole.

For claim 6, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending 

For claim 7, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending region, the first organic material layer is apart from a via layer in the first area and in the second area” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least a flexible display apparatus comprising “a first organic material layer in the bending region, the first organic material layer is apart from a via layer in the first area and in the second area” in combination with other limitations as a whole.

Claims 2-3 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Lee et al. (US Patent 9,287,329 A1. None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore the applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/